

116 HR 2916 IH: Compact of Free Association Veterans Review Act of 2019
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2916IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Ms. Gabbard (for herself, Mrs. Radewagen, Mr. Case, Mr. San Nicolas, and Mr. Young) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to carry out a pilot program to provide hospital care
			 and medical services to veterans in the Freely Associated States of the
			 Republic of Palau, the Republic of the Marshall Islands, and the Federated
			 States of Micronesia, and to conduct a study on the feasibility and
			 advisability of establishing regional offices, suboffices, contact units,
			 or other subordinate offices of the Department of Veterans Affairs in the
			 Freely Associated States to provide such care and services, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Compact of Free Association Veterans Review Act of 2019 or the COFA Veterans Review Act of 2019. 2.DefinitionsIn this Act:
 (1)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and
 (B)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.
 (2)DepartmentThe term Department means the Department of Veterans Affairs. (3)Freely Associated StatesThe term Freely Associated States means the Republic of Palau, the Republic of the Marshall Islands, and the Federated States of Micronesia, which have each entered into a Compact of Free Association with the United States.
 (4)Hospital care; medical servicesThe terms hospital care and medical services have the meanings given those terms in section 1701 of title 38, United States Code. (5)Patient aligned care teamThe term patient aligned care team means a team of health care professionals of the Department that provides comprehensive primary care in partnership with the patient and manages and coordinates comprehensive health care services consistent with agreed-upon goals of care.
 (6)Project ECHO education and trainingThe term Project ECHO education and training means education and training provided under the Project Extension for Community Health Outcomes. (7)SecretaryThe term Secretary means the Secretary of Veterans Affairs.
 (8)Service-connected; non-service-connectedThe terms service-connected and non-service-connected have the meanings given those terms in section 101 of title 38, United States Code. (9)Veterans service organizationThe term veterans service organization means any organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code.
			3.Pilot program on providing hospital care and medical services to veterans residing in the Freely
			 Associated States
 (a)Pilot program requiredCommencing not later than January 1, 2020, the Secretary shall carry out a pilot program to provide hospital care, medical services, and other related services to veterans residing in the Freely Associated States.
 (b)DurationThe Secretary shall carry out the pilot program required by subsection (a) during the three-year period beginning on the date of the commencement of the pilot program.
 (c)Services providedIn carrying out the pilot program required by subsection (a), the Secretary shall ensure that the pilot program—
 (1)emphasizes the use of telehealth; (2)provides Project ECHO education and training to employees of the Department responsible for carrying out the pilot program;
 (3)includes the use of primary and specialty care provided by patient aligned care teams and specialty care providers; and
 (4)includes the provision of compensation and pension medical examinations. (d)Outreach programAs part of the pilot program required by subsection (a), the Secretary shall conduct a program of outreach to inform veterans in the Freely Associated States about the pilot program and the services available under the pilot program.
 (e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such funds as may be necessary to carry out the pilot program.
			4.Study on providing hospital care and medical services to veterans residing in the Freely Associated
			 States
			(a)Study required
 (1)In generalThe Secretary shall conduct a study on the feasibility and advisability of establishing one or more regional offices, suboffices, contact units, or other subordinate offices of the Department in the remote Pacific islands, including the Freely Associated States, to provide hospital care and medical services to veterans residing in the remote Pacific islands, including the Freely Associated States.
 (2)Considerations and analysisIn conducting the study required by paragraph (1), the Secretary shall consider and analyze the following:
 (A)The results of the pilot program required by section 3(a). (B)The ability of the Department to provide hospital care and medical services to veterans residing or traveling outside the United States, including veterans residing in the Freely Associated States.
 (C)The feasibility, efficacy, and advisability of building clinics or leasing space on embassy compounds or in consulate facilities of the United States in the Freely Associated States or insular areas for the purposes of providing hospital care and medical services to veterans residing or traveling outside the United States, including veterans residing in the Freely Associated States.
 (D)The feasibility and advisability of providing services, such as telehealth, Project ECHO education and training, primary and specialty care provided by patient aligned care teams and specialty care providers, and compensation and pension medical examinations, to veterans residing in the Freely Associated States.
 (E)Updates to census data of the Department on the number of veterans residing in the Freely Associated States to determine whether such data supports the establishment of a permanent patient aligned care team of the Department based in the Freely Associated States.
 (F)With respect to the United States and the Freely Associated States, the data standards for— (i)patient medical record information; and
 (ii)the electronic interchange of such information. (G)The feasibility and advisability of providing hospital care and medical services to veterans residing in the Freely Associated States for non-service-connected disabilities.
 (H)The feasibility and advisability of providing continuity of care to veterans for service-connected disabilities that cannot be treated by the Department within a regional office, suboffice, contact unit, or other subordinate office of the Department in the remote Pacific islands, including the Freely Associated States.
 (I)Such other matters as the Secretary considers appropriate. (3)Cooperation and consultationThe Secretary shall conduct the study required by paragraph (1)—
 (A)in cooperation with— (i)the Secretary of Defense;
 (ii)the Secretary of Health and Human Services; (iii)the Secretary of the Interior;
 (iv)the Secretary of State; and (v)such other heads of Federal agencies as may be interested in the study; and
 (B)in consultation with— (i)such representatives of State and local governments as the Secretary determines may be interested in the study;
 (ii)each government of the Freely Associated States; (iii)veterans service organizations;
 (iv)such nongovernmental organizations as the Secretary considers appropriate; and (v)the public.
						(b)Report required
 (1)In generalNot later than 270 days after the date on which the pilot program required by section 3(a) terminates, the Secretary shall submit to the appropriate committees of Congress a report on the findings of the Secretary with respect to the study required by subsection (a)(1).
 (2)ContentsThe report submitted under paragraph (1) shall include the following: (A)A description of the processes required for the Secretary to establish one or more regional offices, suboffices, contact units, or other subordinate offices in the Freely Associated States.
 (B)The number of veterans expected to receive hospital care and medical services provided under laws administered by the Secretary in the Freely Associated States.
 (C)A resource management plan for the Department to provide hospital care and medical services in the Freely Associated States, including an assessment of the effect that such provision would have on the Department of Veterans Affairs Pacific Islands Health Care System.
 (D)An explanation of the guidelines that the Department will use to provide hospital care and medical services under laws administered by the Secretary in the Freely Associated States, including an explanation of benefits for service-connected and non-service-connected disabilities.
 (E)An explanation of how the Department expects to provide continuity of care to veterans for service-connected disabilities that cannot be treated within a regional office, suboffice, contact unit, or other subordinate office in the Freely Associated States, including how the Department plans to communicate with such veterans regarding their continuity of care.
 (F)An assessment of the budgetary resources required to establish and provide hospital care and medical services to veterans in the Freely Associated States during the 10-year period beginning on the date of the submittal of the report.
					